DETAILED ACTION
This action is responsive to the communication filed on 04/25/2022.
Claims 1, 4-6, 9-15 have been amended.
Claims 2-3 and 8 have been canceled.
No new claims have been added.
Claims 1, 4-7 and 9-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new ground(s) of rejection.
	In response to applicants’ argument that Brydon does not teach and/or suggest transmitting or receiving via a social networking service, the examiner respectfully disagree. Applicants submit Brydon discloses communications between the client devices, expert devices and expert management system are conducted over network 120, where network 120 is a communication network such as the internet, WAN, cable network, satellite network, a cellular network and/or the like and further submits that there is no mention of any sort of social networking service (SNS). However, Brydon explicitly discloses these experts are optionally part of an enterprise social network.
In response to applicants’ argument that assigning a rating to the user’s question is not analogous to a plurality of categories the examiner respectfully disagrees. Applicants own specification teaches it gives priority to allocating a consultant to a client who seeks consultation in the category with the higher priority, where the consultant is allocated to the client if the category allocated to the consultation contents of the client has a higher priority. The examiner submits the category is allocated to the consultation contents (i.e. the question), thus the question is put in a category and the category is given a priority. The examiner submits this is analogous to Tabrizi as Tabrizi gives a priority for each of the questions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al (US Pub. No. 9654640 herein after “Brydon”).

As per claim 1, and similarly 14 and 15, Brydon discloses a method for supporting SNS consultation, comprising:
detecting, by at least one supporting server, that a new consultation has occurred or may occur based on communication with a client terminal via the SNS (Brydon, col. 1 line 57-58: receive a customer service inquiry, col. 2 line 59-65: these experts are optionally part of an enterprise social network),
transmitting, by the at least one supporting server, a set of pre-consultation questions to the client terminal after the detection via the SNS, and receiving, by the at least one supporting server, one or more answers to at least a portion of the set of pre-consultation questions from the client terminal via the SNS (Brydon, col. 1 line 24-26: systems often include a series of questions that are presented to a customer and configured to identify the customer’s needs; an answer is the content of the response…intended to resolve the inquiry, ask for explanation or further details), and providing, by the at least one supporting server, a category to consultation contents of the consultation, the category corresponding to the one or more answers (Brydon, col. 1 line 58-59: an inquiry parser configured to determine one or more topic characteristics of the inquiry).
Brydon does not disclose; however, Sherman discloses the set of pre-consultation question comprising a plurality of hierarchical questions (Sherman, para[0062] the questionnaire is a pre-aligned/hierarchy of questions that self-populates with additional questions dynamically selected…based on user responses)(see also KR 102120751 Hierarchical Conversation Flow).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sherman’s teaching of a Method and System for Providing Pay-As-You-Go Pre-Paid Professional Services into Brydon’s teaching of an Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to dynamically adapt questions based on the user responses.

As per claim 4, Brydon discloses the method according to claim 1, further comprising allocating, by at least one supporting server, a consultant, who can respond to consultations with the category provided to the consultation contents, to a client of the client terminal (Brydon, col. 1 line 46-52).

As per claim 9, Brydon discloses the method according to claim 6, further comprising transmitting a message prompting an input with respect to the consultation contents to the client terminal after provision of the category (Brydon, col. 4 line 21-25).

Claims 5, 6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brydon and Sherman and further in view of Tabrizi et al (US Pub. No. 2014/0324757 herein after “Tabrizi”).

As per claim 5, Brydon does not disclose, however, Tabrizi discloses the method according to claim 1, wherein an order of priority is set to a plurality of categories that can be provided, by the at least one supporting server, to consultation contents (Tabrizi, para[Abstract,0034]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Tabrizi’s teaching of Expert Answer Platform Methods, Apparatuses and Media into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to answer questions based on priority for each question.

As per claim 6, Brydon does not disclose, however, Tabrizi discloses The method according to claim 1, further comprising scoring, by the at least one supporting server, the consultation contents when there are no consultants who can be allocated to the client of the client terminal (Tabrizi, para[0030] ratings are provided prior to allocating an expert).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Tabrizi’s teaching of Expert Answer Platform Methods, Apparatuses and Media into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to answer questions based on priority for each question.

As per claim 10, Brydon does not disclose, however, Tabrizi discloses the method according to claim 9, wherein the scoring includes updating a score when the client made an additional input (Tabrizi, para[abstract] explicitly how the score is calculated is a matter is design choice and cannot be considered an inventive concept (see also WO2017070253A1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Tabrizi’s teaching of Expert Answer Platform Methods, Apparatuses and Media into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to answer questions based on priority for each question.

As per claim 11, Brydon does not disclose, however, Tabrizi discloses the method according to claim 6, further comprising allocating, by the at least one supporting server, a consultant to a client of the client terminal, if a score of the consultation contents is higher than scores of other consultation contents to which the category is provided when a consultant who can address a consultation with the category provided to the consultation contents becomes available (Tabrizi, para[0034] see also US 20170039502 A1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Tabrizi’s teaching of Expert Answer Platform Methods, Apparatuses and Media into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to answer questions based on priority for each question.

As per claim 12,  Brydon does not disclose, however, Tabrizi discloses the method according to claim 6, further including transmitting, by the at least one supporting server, an emergency notification to a manager terminal if a score of the consultation contents reaches or exceeds a predetermined threshold (Tabrizi, para[0034]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Tabrizi’s teaching of Expert Answer Platform Methods, Apparatuses and Media into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to answer questions based on priority for each question.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brydon and Tabrizi and further in view of Baurys et al (WO 2014169268 A1 herein after “Baurys”).

As per claim 7, Brydon does not disclose, however, Baurys discloses the method according to claim 6, wherein the scoring is performed using a written answer to the set of pre-consultation questions (Baurys, para[0030]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Baurys’ teaching of System and Method for Identifying Patients Most likely to Subscribe to a Prevention Program into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to determine a risk factor for the patient.


As per claim 9, Brydon does not disclose, however, Tabrizi discloses the method according to claim 6, further comprising transmitting, by at least one supporting server, a message prompting an input with respect to the consultation contents to the client terminal after provision of the category, wherein the scoring is performed using the input (Baurys, para[0030]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Baurys’ teaching of System and Method for Identifying Patients Most likely to Subscribe to a Prevention Program into Brydon’s teaching of Expert Based Customer Service because one of the ordinary skill in the art would have been motivated to determine a risk factor for the patient.

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448